Title: Editorial Note
From: 
To: 

Editorial note. In Feb. 1795 GW resumed making notations on the calendar pages of his almanacs and continued to do so until the end of 1798. In some cases the notations are clear. For example, in Jan. 1797, he temporarily kept some daily temperature readings on that month’s calendar, and during 1795 and 1796 he occasionally recorded stops on his journeys between Mount Vernon and Philadelphia, apparently after the fact. On the April 1795 calendar the notation “Bla” in the margin next to the 17th corresponds with his regular diary entry for that date: “Arrived at Bladensburgh.” Other travel notes appear in the “Remarkable Days, &c.” columns, such as in July 1795 when “Wilmington” is written to the right of the 15th and “Spurriers” to the right of the 18th, days on which he lodged at those places according to his fuller entries on another page. And in October of that same year, the entire record for his trip home from Philadelphia is kept under “Remarkable Days, &c.” The fact remains, however, that the meaning of many of GW’s calendar notations for these years, as in previous ones, are obscure, for they consist of letters, circles, dashes, x’s, and personal names that have no clear connection with the rest of his diary. The names may be names of slaves, and the letters and abstract marks may relate to the administration of his household or plantation, for some of them are connected with names of Mount Vernon farms—Home House, Dogue Run, and Union Farm—on the July 1795 calendar. See illustration on 1:328 in the present edition of GW’s diaries.